Citation Nr: 0327007	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  02-08 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel

INTRODUCTION

The appellant is a veteran who had more than 20 years active 
service ending in February 1979.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a May 
2000 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida which found 
that the veteran had not submitted new and material evidence 
to reopen a claim for service connection for a right knee 
disorder.  While the RO appears to have ultimately reopened 
the veteran's claim of entitlement to service connection for 
a right knee disorder, and to have considered the claim on a 
de novo basis in the April 2002 statement of the case, the 
Board is not bound by that determination and is, in fact, 
required to conduct an independent new-and-material-evidence 
analysis in claims involving prior final decisions.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).

In October 2002, the veteran testified at a Decision Review 
Officer hearing.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  An unappealed September 1979 RO decision denied service 
connection for bilateral knee conditions based on the lack of 
a finding of a present disability.

2.  Evidence received since the September 1979 RO decision 
was not previously of record and shows current right knee 
disability; it bears directly and substantially on whether 
the veteran has a right knee disorder related to service, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  Competent evidence establishes that the veteran's post 
total knee replacement (TKR) right knee disability is related 
to events in service.  



CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
claim of service connection for a right knee disorder is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West. 2002); 38 C.F.R. 
§§ 3.156 (2003).

2.  Service connection for a post-TKR right knee disability 
is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  See VAOPGCPREC 11-2000.

Under VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  VA also has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) the United States Court of Appeals for 
Veterans Claims (Court) provided further guidance regarding 
notice requirements under the VCAA, including that the 
veteran should be specifically notified as to what he needs 
to substantiate his claims and of his and VA's respective 
responsibilities with regard to claims development.  Here, 
the veteran was notified of pertinent provisions of the VCAA 
in correspondence dated in January 2001.  As the evidence of 
record is adequate for an equitable determination on the 
matter at hand, the "duty to assist" is met.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§  5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Here, the January 
2001 letter advised the veteran that he had 60 days to 
provide additional information; however, in light of the 
disposition below, any further notice would serve no useful 
purpose.

New  and Material Evidence

Initially, the Board must determine whether new and material 
evidence has been received to reopen the previously denied 
claim of service connection for the right knee disorder.  
Generally, a final VA decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  Under 38 U.S.C.A. § 5108, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
Under 38 C.F.R. § 3.156(a), "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
that bears "directly and substantially" upon the specific 
matter under consideration.  Such evidence must be neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, such evidence must be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).  [An amended version of 38 
C.F.R. § 3.156(a) is effective only for petitions to reopen 
filed on or after August 29, 2001.  The petition to reopen 
here was filed prior to that date.  Hence, the amended § 
3.156(a) does not apply.]

In September 1979, the RO denied service connection for 
bilateral knee disorders.  The veteran was notified of this 
decision, and did not appeal it.  Hence, it is final.

At the time of the September 1979 decision, the record 
essentially consisted of little more than service medical 
records and a May 1979 VA examination report.  Service 
records revealed an injury to the knee in service and 
appeared to show continuing right knee complaints/disability; 
but on the VA examination in May 1979 a right knee disorder 
was not found. 

Evidence added to the record since the September 1979 
decision includes numerous VA and private medical records 
documenting the development of right knee arthritis eventual 
right TKR in 1996 and a May 2001 VA opinion from an 
orthopedic surgeon relating the knee problems to service.  

When the claim was previously denied, there was no evidence 
of a current right knee disability.  The record now includes 
private and VA records which establish that the veteran has a 
right knee disorder, and tend to relate the disability to 
service.  This evidence is new, in that it presents 
information not previously of record.  It is material, in 
that it constitutes competent evidence of a nexus between the 
veteran's current right knee disability and service, facts 
probative of the matter at hand.  For purposes of reopening 
the claim, the credibility of this evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  As 
the new evidence addresses directly the basis for the 
previous denial of the claim, it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Hence, it is new and material, and the claim for 
service connection for a right knee disorder may, and must, 
be reopened.

The analysis proceeds to a de novo review of the claim. 

Factual Background

Service medical records reveal that the veteran injured his 
right knee in October 1968.  Treatment records, duty 
restrictions, and reports of periodic medical examinations, 
including from October to November 1968, in April 1969, in 
June 1970 (when chondromalacia was diagnosed), April 1971, 
May 1972, March 1973, April 1974, April 1975, May 1976 and 
May 1978 reflect continuing problems with the knee.  On the 
report of the veteran's examination for retirement in 
December 1978, it is noted that he wrenched his right knee in 
October 1968 and had occasional weakness and swelling.  
September and October 1980 treatment records show that the 
veteran was seen for right knee problems.  The diagnoses 
included osteoarthritis and tear or displacement of semilunar 
cartilage.  

Private medical records beginning in April 1996 consistently 
reveal a history of a right knee injury in service with 
continuing complaints since; treatment initially was 
conservative, but ultimately, in September 1996, a TKR was 
performed.  

In a December 1998 statement, the surgeon who performed the 
TKR, M.A.K., M.D. stated that the veteran "originally 
sustained injury to his right knee in the 1960's, while in 
the Air Force.  Therefore, his total knee arthroplasty may 
have been post-traumatic."  In a February 2000 statement, 
Dr. M.A.K. stated that the veteran's service medical records 
reveal that he had chondromalacia of the right patella; 
however, on several occasions he was referred to the 
Orthopaedic Clinic with a presumptive diagnosis of a tear of 
the medical meniscus.  Dr. M.A.K. opined that if in fact that 
veteran had chondromalacia of the right patella then his 
arthritic problem would not be service-connected; however, 
the surgeon further stated that if the veteran was 
misdiagnosed and did in fact have a tear of the medial 
meniscus, "and it went untreated, it certainly could have 
led to advanced medical compartment arthritis.  
Unfortunately, there would be no way to prove that your 
diagnosis was 
incorrect . . . ."

In a VA Orthopedic Surgery Clinic Note dated in May 2001, the 
Orthopedic Surgeon stated that the veteran " had problems 
with the knee locking up in 1968 while on active duty and 
continued to have problems with it.  In my opinion, his 
present problem is more likely than not the result of his 
injury in 1968."

In a March 2001 statement the veteran's private physician, 
B.P.D., M.D, asserted "I have reviewed the patient's medical 
history and records, including service medical records 
(SMR's) and, have concluded that it is my professional 
opinion that his current condition is, as likely related to 
the injury to the right knee, illness he experienced while 
serving upon active duty."  In April 2001, another 
orthopedic specialist stated that on reviewing the veteran's 
medical records, "he indeed had knee problems while in 
active duty in the service in 1968.  It appears that his knee 
was locked at that time and the current conditions for which 
we are treating this patient are a result of these injuries 
in 1968."  

At his October 2002 hearing, the veteran testified that he 
continuously has problems with his right knee since he 
injured it during service in 1968.  

Analysis

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Here, the claimed disability is clearly shown.  The veteran 
had a TKR in September 1996.  It is also shown (as reflected 
in service medical records) that the veteran had a right knee 
injury in service.  What remains to be established is whether 
or not the veteran's current right knee disability is related 
to the injury in service.  In that regard, it is noteworthy 
that the veteran's claim is supported by both continuity of 
complaints and by medical nexus opinions relating the current 
right knee disability to service.  The veteran's service 
medical records show that after the 1968 right knee injury in 
service he continued to have right knee complaints This was 
periodically noted, including on separation examination.).  
After service, treatment records from 1980, and beginning 
again in April 1996 show that the veteran has consistently 
presented his right knee complaints as beginning in service 
and continuing since.  Nexus of current disability to an 
injury in service is a medical question.  Opinions by both 
private physicians and a VA examiner have related the 
veteran's current right knee disability to service.  There is 
no competent (medical) opinion to the effect that the current 
right knee disability is not related to service.  

In sum, all competent evidence supports the veteran's claim, 
and it must be allowed.  


ORDER

Service connection for a post-TKR right knee disability is 
granted.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



